—Order, Supreme Court, New York County (Edward Lehner, J.), entered February 22, 2000, which, inter alia, granted defendant’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, in response to defendant’s prima facie showing of entitlement to judgment as a matter of law, failed to raise a triable issue as to whether defendant had notice, actual or constructive, of the hazardous condition on its premises alleged to have caused the complained of harm. Plaintiff adduced no evidence to show that the alleged hazardous condition was visible and apparent before the accident and that it existed for a sufficient length of time to allow defendant to observe and remove it (see, Luzinski v Kenvic Assocs., 242 AD2d 246; Gordon v American Museum of Natural History, 67 NY2d 836, 837). Plaintiffs failure to make that showing “creates the possibility that the condition may have emanated only moments before the accident, through no fault or with no knowledge of the defendant, any other conclusion being pure speculation” (Grier v Macy & Co., 173 AD2d 238). Concur — Sullivan, P. J., Andrias, Ellerin, Rubin and Buckley, JJ.